DETAILED ACTION
	This is in response to the above application filed on 06/06/2019. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2008/0188872) in view of Pool (US 2012/0209265).
Regarding claim 1, Duff discloses an elongated assembly of a surgical clip applier (300, FIG 19. Reference numerals in the device of FIG 19 are understood to be the same as those previously disclosed for their corresponding number unless specifically disclosed as being different for the embodiment of FIG 19), comprising: an outer shaft (378, FIG 19, paragraph [0046]); an end effector assembly (352, 353) disposed partially within and extending distally from the outer shaft (FIG 16-18 shows 352, 353 are disposed partially within and extend distally from 370, which is surrounded by outer shaft 378), the end effector assembly including first and second spaced-apart arms (353) and first and second jaws (352) 
Duff is silent regarding the inner drive sleeve including bearing assembly slidably disposed about the end effector assembly and including at least one first ball bearing positioned adjacent the first spaced-apart arm and at least one second ball bearing positioned adjacent the second spaced-apart arm, wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing about the first and second spaced-apart arms, respectively.
	Pool teaches a bearing assembly (162, 164, FIGs 3A, 3C and 4A) for facilitating the translation of an inner member (114) relative to an outer member (126), the bearing assembly including at least one first ball bearing (One of 164, See FIG 3C below) and at least one second ball bearing (An opposing one of 164, See FIG 3C below) wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing (The balls are free to roll relative to 162, paragraph [0053]). Pool further teaches the inner member comprises a plurality of axial grooves (166) corresponding to respective balls (162) for translating the bearing assembly (162) relative to the inner member (FIG 3C and 4A, paragraph [0053]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner drive sleeve of Duff to comprise the bearing assembly taught by Pool therewithin, 

    PNG
    media_image1.png
    383
    734
    media_image1.png
    Greyscale


Regarding claim 2, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the at least one first ball bearing is positioned to oppose the at least one second ball bearing (In the device as modified, the first and second ball bearing 
Regarding claim 3, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Pool further discloses the at least one first ball bearing includes a plurality of first ball bearings aligned longitudinally (Pool: FIG 4A shows a plurality of balls arranged longitudinally. Therefore, in the device as modified to comprise the bearing assembly of Pool, there is a longitudinal row of ball bearings) and wherein the at least one second ball bearing includes a plurality of second ball bearings aligned longitudinally and positioned to oppose the plurality of first ball bearings (Pool: FIG 4A shows rows of longitudinally positioned ball bearing and FIG 3C shows radially spaced ball bearing. Therefore, there is understood to be a row of longitudinally spaced ball bearings corresponding to the opposing side as well.  Therefore, in the device as modified to comprise the bearing assembly of Pool, there is a longitudinal row of ball bearings).
Regarding claim 4, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the first and second spaced-apart arms define respective longitudinally-extending grooves configured to at least partially receive the at least one first ball bearing and the at least one second ball bearing, respectively (In the device as modified in claim 1, each of the first and second spaced-apart arms define longitudinally extending grooves for receiving respective ball bearings).
Regarding claim 5, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the bearing assembly further includes a ferrule (162) disposed within the inner drive sleeve (In the device as modified, the bearing assembly and thus ferrule 162 is positioned within the inner drive sleeve) and defining a longitudinally- extending lumen (FIG 3C of Pool shows 162 defined a lumen) receiving the first and second spaced-apart arms therethrough (In the device as modified, the end effector passes through the lumen of 162 of the 
Regarding claim 6, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the first and second spaced-apart arms define inwardly-facing surfaces and outwardly-facing surfaces (See FIG 16 of Pool below), the at least one first ball bearing and the at least one second ball bearing configured to roll along the outwardly- facing surfaces of the first and second spaced-apart arms, respectively (In the device as modified, the bearing assembly and thus the ball bearings roll along the outwardly-facing surfaces of the arms).

    PNG
    media_image2.png
    390
    476
    media_image2.png
    Greyscale

Regarding claim 8, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 1. Pool further discloses the first and second spaced-apart arms are resiliently flexible from an at-rest position (Position in FIG 16) to a flexed position (Position in FIG 18) in response to movement of 
Regarding claim 11, Duff discloses a surgical clip applier (300, FIG 19. Reference numerals in the device of FIG 19 are understood to be the same as those previously disclosed for their corresponding number unless specifically disclosed as being different for the embodiment of FIG 19), comprising: a handle assembly (See FIG 19 below) including a housing (304, paragraph [0033], FIG 19) and a trigger (306, paragraph [0033], FIG 19) operably coupled to the housing (Paragraph [0033]); an elongated assembly (See FIG 19 below) extending distally from the handle assembly (FIG 19), the elongated assembly including: an outer shaft (378, FIG 19, paragraph [0046]); an end effector assembly (352, 353) disposed partially within and extending distally from the outer shaft (FIG 16-18 shows 352, 353 are disposed partially within and extend distally from 370, which is surrounded by outer shaft 378), the end effector assembly including first and second spaced-apart arms (353) and first and second jaws (352) disposed at free ends (Distal ends) of the first and second spaced-apart arms, respectively (FIG 10, paragraph [0038]); and an inner drive sleeve (370, paragraphs [0035, 0042, 0045, and 0046], FIGs 16-19) disposed within the outer shaft (Paragraph [0046]) including a bearing assembly (Distal end of 370 that engages with the arms, FIGs 16-18, paragraph [0042]) slidably disposed about the end effector assembly (Paragraph [0042]), wherein sliding of the bearing assembly from a proximal position (FIG 16) to a distal position (FIG 18) urges the first and second spaced-apart arms towards one another, thereby moving the first and second jaws from a spaced-apart position to an approximated position to apply a surgical clip about tissue disposed between the first and second jaws (Paragraph [0042], FIGs 16-18).

	Pool teaches a bearing assembly (162, 164, FIGs 3A, 3C and 4A) for facilitating the translation of an inner member (114) relative to an outer member (126), the bearing assembly including at least one first ball bearing (One of 164, See FIG 3C above) and at least one second ball bearing (An opposing one of 164, See FIG 3C above) wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing (The balls are free to roll relative to 162, paragraph [0053]). Pool further teaches the inner member comprises a plurality of axial grooves (166) corresponding to respective balls (162) for translating the bearing assembly (162) relative to the inner member (FIG 3C and 4A, paragraph [0053]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner drive sleeve of Duff to comprise a bearing assembly taught by Pool therewithin, including at least one first ball bearing and at least one second ball bearing, wherein sliding of the bearing assembly from a proximal position to a distal position rolls the at least one first ball bearing and the at least one second ball bearing, for the purpose of facilitating translation of the inner drive sleeve relative to the end effector with reduced friction (Pool: paragraph [0053] discloses the ball bearings allow for axial displacement with very low friction). Furthermore, it would have been obvious to modify the outer surfaces of the first spaced-apart arm and the second spaced-apart arm to each comprise a longitudinal groove, as taught by Pool, for the purpose of receiving the balls of the bearing assembly and reducing the friction between the bearing assembly of the inner drive member and the end effector as 

    PNG
    media_image3.png
    321
    631
    media_image3.png
    Greyscale


Regarding claim 12, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the at least one first ball bearing is positioned to oppose the at least one second ball bearing (In the device as modified, the first and second ball bearing are positioned opposite one another because they are positioned such that they roll along the first and second arms, which are spaced opposite from each other).
Regarding claim 13, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified by Pool further discloses the at least one first ball bearing includes a plurality of first ball bearings aligned longitudinally (Pool: FIG 4A shows a plurality of balls arranged longitudinally. Therefore, in the device as modified to comprise the bearing assembly of Pool, there is a longitudinal row of ball bearings) and wherein the at least one second ball bearing includes a plurality of second ball bearings aligned longitudinally and positioned to oppose the plurality of first ball bearings (Pool: FIG 4A shows rows of longitudinally positioned ball bearing and FIG 3C shows radially spaced ball 
Regarding claim 14, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the first and second spaced-apart arms define respective longitudinally-extending grooves configured to at least partially receive the at least one first ball bearing and the at least one second ball bearing, respectively (In the device as modified in claim 1, each of the first and second spaced-apart arms define longitudinally extending grooves for receiving respective ball bearings).
Regarding claim 15, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the bearing assembly further includes a ferrule (162) disposed within the inner drive sleeve (In the device as modified, the bearing assembly and thus ferrule 162 is positioned within the inner drive sleeve) and defining a longitudinally- extending lumen (FIG 3C of Pool shows 162 defined a lumen) receiving the first and second spaced-apart arms therethrough (In the device as modified, the end effector passes through the lumen of 162 of the bearing assembly, therefore the first and second spaced-apart arms are received within the lumen), wherein the at least one first ball bearing and the at least one second ball bearing are captured by and rotatable relative to the ferrule (Pool: paragraph [0053] discloses balls 164 are rotatable held in place by 162).
Regarding claim 16, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. The device as modified further discloses the first and second spaced-apart arms define inwardly-facing surfaces and outwardly-facing surfaces (See FIG 16 of Pool above), the at least one first ball bearing and the at least one second ball bearing configured to roll along the outwardly- facing 
Regarding claim 18, Duff/Pool disclose the invention substantially as claimed, as set forth above for claim 11. Pool further discloses the first and second spaced-apart arms are resiliently flexible from an at-rest position (Position in FIG 16) to a flexed position (Position in FIG 18) in response to movement of the bearing assembly from the proximal position (Position of 370 in FIG 16) to the distal position (Position of 370 in FIG 18) to thereby move the first and second jaws from the spaced-apart position to the approximated position (Paragraph [0042]. The arms are interpreted as “resiliently flexible” because they can move between the spaced-apart and approximated position without breaking and can transition repeatedly back and forth between the two positions during normal use).
Claim 7, 9, 10, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duff (US 2008/0188872) in view of Pool (US 2012/0209265), further in view of Schulz et al. (US 9,468,440).
Regarding claims 7 and 17, Duff/Pool disclose the invention substantially as claimed, as set forth above for claims 1 and 11. 
Duff/Pool are silent regarding the inner drive sleeve defining a rectangular cross-sectional configuration including opposed narrow sides and opposed wide sides, wherein the at least one first ball bearing is disposed adjacent one of the narrow sides, and wherein the at least one second ball bearing is disposed adjacent the other of the narrow sides.
However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an inner drive sleeve (18a, 18b) defining a rectangular cross sectional configuration (FIGs 1-3; when 18a and 18b are connected, they form a rectangular shape) including opposed narrow sides (The left and right sides of 18) and opposed wide sides (The top and bottom sides of 18).
Therefore, it would have been an obvious matter of design choice to modify the inner drive sleeve to define a rectangular cross-sectional configuration including opposed narrow sides and 
Regarding claims 9 and 19, Duff/Pool disclose the invention substantially as claimed, as set forth above for claims 1 and 11. Duff further discloses that a proximal end of the first and second spaced-apart arms is fixed relative to the outer shaft (FIGs 16-19; as the inner drive member is translated relative to the arms, the arms remain stationary as does the outer shaft. Therefore, the arms are interpreted as being fixed relative to the outer shaft).
	Duff is silent regarding the proximal connection between the first and second arms, specifically that the first and second spaced-apart arms are joined to one another via a proximal base.
	However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an end effector assembly (28, FIG 4) including first and second spaced apart arms (30 and 31, FIG 4) and first and second jaws (32 and 33, FIG 4) disposed at free ends of the first and second spaced apart arms (FIG 4), wherein the first and second spaced-apart arms are joined to one another via a proximal base (FIG 4 shows a proximal base provided at the ends of the arms for connecting the first and second arms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second arms of Duff to be joined to one another via a proximal base, as taught by Schulz et al., for the purpose of ensuring the first and second arms remain constrained to one another and provide a resilient connection between the arms for biasing the arms and jaws to an unactuated positon.
Regarding claims 10 and 20, Duff/Pool disclose the invention substantially as claimed, as set forth above for claims 1 and 11.Duff further discloses a proximal hub (See FIG 14 below) disposed at a proximal end of the outer shaft.
	Duff is silent regarding the proximal hub being configured to releasably engage the elongated assembly with a handle assembly.
	However, Schulz et al. teaches a clip applier (10, FIG 1) comprising an elongated assembly (FIG 1, 14, 16, 18a, 20) and a handle assembly (12, FIG 1), where a proximal hub (16) of the elongated assembly (FIG 1, col 5 lines 21-25) is configured to releasably engage the elongated assembly with the handle assembly (Col 5 lines 14-25 discloses the elongated assembly is releasably attached to the handle assembly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the proximal hub of Duff to releasably engage the elongated assembly with a handle assembly, as taught by Schulz et al., for the purpose of providing a means to easily replace a new magazine of clips when the supply is used up (Schulz: col 5 lines 16-20) and for providing a means to replace the elongated assembly after each use for sterilization purposes (Schulz: col 3 lines 46-52).

    PNG
    media_image4.png
    429
    631
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771